Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. US 2017/0086736 (Liu).

Regarding claim 1, Liu teaches a magnetic resonance imaging apparatus (an MRI system; see paras. [0032]-[0036]) comprising: 
sequence controlling circuitry configured to execute a first pulse sequence including application of a Magnetization Transfer (MT) pulse and to subsequently execute a second pulse sequence including application of an MT pulse after an action that causes a change in a physiological state of a patient (MRI pulse sequences are used in CEST technologies which is equivalent to a magnetization transfer pulse, and obtains a CEST measurement prior to injection of a drug and after an injection of a drug; see paras. [0032]-[0036], [0063]; see Fig. 5A-E); and 
processing circuitry configured to generate a first Z- spectrum based on data obtained by executing the first pulse sequence, to generate a second Z-spectrum based on data obtained by executing the second pulse sequence, and to generate data by performing an analysis based on the first Z- spectrum and the second Z-spectrum (a computer system is implemented for generating the CEST images, wherein the CEST contrast is based on Z-spectrum data, and analysis is performed based on the pre and post CEST data; see paras. [0023]-[0036], [0040], [0063]; see Figs. 1 and 5).

Regarding claim 2, Liu further teaches wherein the change in the physiological state is a change in the physiological state that is caused on a slower time scale in comparison to an electrophysiological change in a neuron (the maximum CEST image is measured at 5 hours after injection; see para. [0063]).

Regarding claim 4, Liu further teaches wherein the action is administering a drug (the action is injection of a drug; see para. [0063]).

Regarding claim 9, Liu further teaches wherein the processing circuitry performs a difference calculating process between data obtained based on an analysis performed on the first Z-spectrum and data obtained based on an analysis performed on the second Z- spectrum (a difference calculation is performed on the measured CEST data; see Fig. 5).

Regarding claims 10 and 11, Liu teaches an image processing apparatus comprising processing circuitry and an image processing method (an MRI system; see paras. [0032]-[0036]) configured: 
to generate a first Z-spectrum based on data obtained by executing a first pulse sequence including application of a Magnetization Transfer (MT) pulse; to generate a second Z-spectrum based on data obtained by executing, after the execution of the first pulse sequence, a second pulse sequence including application of an MT pulse after an action that causes a change in a physiological state of a patient; and to generate data by performing an analysis based on the first Z-spectrum and the second Z-spectrum (MRI pulse sequences are used in CEST technologies which is equivalent to a magnetization transfer pulse, and obtains a CEST measurement prior to injection of a drug and after an injection of a drug, wherein the CEST contrast is based on Z-spectrum data, and analysis is performed based on the pre and post CEST data; see paras. [0023]-[0036], [0040], [0063]; see Figs. 1 and 5) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2017/0086736 (Liu) in view of Friedrich et al. US 2017/0325784 (Friedrich).

Regarding claim 3, Liu fails to teach wherein the action is an action to prompt the patient to take a deep breath.
Friedrich teaches wherein the action is an action to prompt the patient to take a deep breath (a cardiovascular magnetic resonance image is taken before and after an action wherein the action is taking a deep breath; see paras. [0010]-[0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the action is an action to prompt the patient to take a deep breath as taught in Friedrich into Liu in order to gain the advantage of determining changes in oxygenation and/or blood flow in the heart or other organ.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2017/0086736 (Liu) in view of Piron et al. US 2016/0367166 (Piron).

Regarding claim 5, Liu fails to teach wherein the change in the physiological state is a change in a sleeping state.
Piron teaches wherein the change in the physiological state is a change in a sleeping state (measurements are performed while awake and while the subject is asleep; see paras. [0019]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the change in the physiological state is a change in a sleeping state as taught in Piron into Liu in order to gain the advantage of determining changes in glymphatic flow which may be used as a precursor to different neurological diseases.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2017/0086736 (Liu) in view of Miyazaki et al. US 2014/0361776 (Miyazaki).

Regarding claims 6 and 7, Liu fails to teach wherein the analysis is an analysis to decompose each of the Z-spectra into a sum of a plurality of spectra; and wherein the plurality of spectra are Lorentzian spectra; and wherein the processing circuitry decomposes the first Z-spectrum into a sum of a plurality of first Lorentzian spectra and calculates peak values and widths of the plurality of first Lorentzian spectra based on the plurality of first Lorentzian spectra, and the processing circuitry decomposes the second Z- spectrum into a sum of a plurality of second Lorentzian spectra and calculates peak values and widths of the plurality of second Lorentzian spectra based on the plurality of second Lorentzian spectra.
Miyazaki teaches wherein the analysis is an analysis to decompose each of the Z-spectra into a sum of a plurality of spectra; and wherein the plurality of spectra are Lorentzian spectra; and wherein the processing circuitry decomposes the first Z-spectrum into a sum of a plurality of first Lorentzian spectra and calculates peak values and widths of the plurality of first Lorentzian spectra based on the plurality of first Lorentzian spectra, and the processing circuitry decomposes the second Z- spectrum into a sum of a plurality of second Lorentzian spectra and calculates peak values and widths of the plurality of second Lorentzian spectra based on the plurality of second Lorentzian spectra (the z-spectrum y is fit with two Lorentzian lines; see para. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the analysis is an analysis to decompose each of the Z-spectra into a sum of a plurality of spectra; and wherein the plurality of spectra are Lorentzian spectra; and wherein the processing circuitry decomposes the first Z-spectrum into a sum of a plurality of first Lorentzian spectra and calculates peak values and widths of the plurality of first Lorentzian spectra based on the plurality of first Lorentzian spectra, and the processing circuitry decomposes the second Z- spectrum into a sum of a plurality of second Lorentzian spectra and calculates peak values and widths of the plurality of second Lorentzian spectra based on the plurality of second Lorentzian spectra as taught in Miyazaki into Liu in order to gain the advantage of fitting the spectrum with Lorentzian spectra corresponding to multiple proton signals and wherein a Lorentzian spectra is the naturally occurring spectra for the proton spectra in a z-spectrum measurement and the amplitude and widths are used to characterize the results of the z-spectra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN L YENINAS/Examiner, Art Unit 2868